Citation Nr: 1600742	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The April 2012 rating decision also denied service connection for a lumbar spine disability, however the Veteran's has not shown any disagreement with that determination, and that issue is not before the Board.  38 C.F.R. § 20.201 (2015).    

In June 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's left knee disability, was manifested as a result of his active military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In May 2011 the Veteran submitted argument.  The Veteran stated that shortly after exiting service he sought medical treatment in 1977 for his knee.  The Veteran stated that he was given pain pills for his condition.  The Veteran stated that he experienced continued pain to his knee.  

In January 2012 the Veteran underwent a knee and lower leg conditions Disability Benefits Questionnaire (DBQ).  In review of the Veteran's medical history  the examiner noted the Veteran's complaints of pulsing to his knee, with occasional sharp pain.  The Veteran stated that he started receiving medical care in 1977, and that he uses Aleve for his left knee pain.  The Veteran stated that while in-service his left knee hit a rock at Fort Jackson, which swelled up and required in-service treatment.  The Veteran stated that he was given light duty for a week.  Range of motion testing revealed less than normal flexion for the Veteran's left knee.  The examiner noted weakened movement, excess fatigability, and interference with sitting, and standing.  The examiner also noted the occasional use of a cane.  The examiner reviewed the Veteran's in-service left knee complaint and ultimately concluded that the Veteran's left knee condition was at least as likely as not incurred in or caused by service.  The examiner noted that the Veteran exited service without complaint, and that the Veteran's contusion to his knee in-service revealed normal X-rays.

A June 2013 knee and lower leg DBQ is associated with the record.  The examiner noted that the January 2012 VA exam revealed an unremarkable left knee, but that the Veteran had significant limitation of motion in his left knee.  The June 2013 examiner commented on the Veteran's Bakers cyst.  The examiner stated that the Veteran's Bakers cyst was less likely due to his military service, and more likely a risk factor due to age and arthritis.  The examiner also stated that the contusion did not cause any swelling or internal derangement or apparent trauma to the knee.  The examiner relied on the fact that thirty-five years had passed without documented knee problems, and determined that it was less likely than not that the Veteran's original 1975 in-service injury caused any current left knee disability.  The examiner opined that the Veteran's limitationof motion was due to his Bakers cyst.  

In the Veteran's VA Form 9, the Veteran argued that the medical evidence since service which could show left knee treatment was unavailable.

The Veteran's Service Treatment Records clearly show that in July 1974 the Veteran had trauma to his left knee, and that he hit his knee on rocks.

Considering the totality of the evidence, including service treatment records documenting a left knee injury in-service, medical records after service which show less than normal left knee range of motion and a Bakers cyst, the Veteran's credible assertions of continuous symptomatology of left knee pain since service, and the January 2012 positive nexus opinion from the VA examiner, the Board finds that the evidence is at least in equipoise on the question of nexus, between the Veteran's left knee disability and service.  While the Board notes the negative VA opinion from June 2013 which provided a well-reasoned medical explanation, see, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the totality of the opinion provided by January 2012 VA physician combined with the Veteran's assertions, and documented in-service injury is equally as probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368  (2005).  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a left knee disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Service connection for a left knee disability is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


